Citation Nr: 1018676	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  09-03 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease 
due to exposure to toxic substances for accrued benefits 
purposes.

2.  Entitlement to service connection for low sperm count due 
to toxic substances for accrued benefits purposes.

3.  Entitlement to service connection for breathing problems 
due to toxic substances for accrued benefits purposes.

4.  Entitlement to service connection for liver problems due 
to toxic substances for accrued benefits purposes.

5.  Entitlement to service connection for a mass in one eye 
due to toxic substances for accrued benefits purposes.

6.  Entitlement to service connection for the cause of the 
veteran's death.

7.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to March 
1965.  He died in October 2006.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of the RO.  


FINDINGS OF FACT

1.  At the time of his death, the Veteran had pending claims 
of entitlement to service connection for Parkinson's disease, 
a low sperm count, breathing problems, liver problems, and 
for a mass in the eye.

2.  The competent evidence on file at the time of the 
Veteran's death did not establish that Parkinson's disease 
originated in service or until decades after service, or 
establish that Parkinson's disease was otherwise 
etiologically related to service.

3.  The competent evidence on file at the time of the 
Veteran's death did not establish the presence of a low sperm 
count.

4.  The competent evidence on file at the time of the 
Veteran's death did not establish the presence of breathing 
problems.

5.  The competent evidence on file at the time of the 
Veteran's death did not establish the presence of liver 
problems.

6.  The competent evidence on file at the time of the 
Veteran's death did not establish the presence of a mass in 
the eye.

7.  The Veteran died in October 2006 from an immediate cause 
of probable myocardial infarction due to hypertension, and a 
significant contributing condition of a thoracic aortic 
aneurysm.

8.  Myocardial infarction, hypertension and thoracic aortic 
aneurysm did not originate in service or until decades 
thereafter, and are not otherwise etiologically related to 
service, and the Veteran's death was not otherwise 
etiologically related to service.

9.  The Veteran was not evaluated as being totally disabled 
as a result of a service-connected disability for 10 
continuous years immediately preceding death and was not 
rated as being totally disabled continuously for a period of 
no less than five years from the date of discharge from 
active duty; he also was not a former prisoner of war who 
died after September 30, 1999.





CONCLUSIONS OF LAW

1.  For the purpose of accrued benefits, Parkinson's disease 
was not the result of disease or injury incurred in or 
aggravated by active duty, nor may service connection be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5121 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2009).

2.  For the purpose of accrued benefits, the veteran did not 
have a low sperm count which was the result of disease or 
injury incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2009).

3.  For the purpose of accrued benefits, the veteran did not 
have a disability manifested by breathing problems which was 
the result of disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 
C.F.R. §§ 3.303, 3.1000 (2009).

4.  For the purpose of accrued benefits, the veteran did not 
have liver disability which was the result of disease or 
injury incurred in or aggravated by active duty, and its 
incurrence or aggravation during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5121 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2009). 

5.  For the purpose of accrued benefits, the veteran did not 
have a disability manifested by a mass in the eye which was 
the result of disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 
C.F.R. §§ 3.303, 3.1000 (2009).

6.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.312 (2009).

7.  The criteria for DIC under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits

Criteria

Accrued benefits - in general

The law and regulation governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which he was 
entitled at the time of his death, and which were due and 
unpaid, based on existing rating decisions or other evidence 
that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.

Although the appellant's claim for accrued benefits that is 
at issue in this appeal is separate from the increased rating 
claim the Veteran filed prior to his death, the accrued 
benefits claim is "derivative of" the claim of the Veteran 
and, by statute, the appellant takes the Veteran's claim as 
it stood on the date of his death.  See Zevalkink v. Brown, 
102 F.3d 1236, 1242 (Fed. Cir. 1996).  

Entitlement to accrued benefits must be determined based on 
evidence that was physically present or constructively 
present (such as VA treatment records) in the Veteran's 
claims folder when he died.  38 U.S.C.A. § 5121(a); see also 
Ralston v. West, 13 Vet. App. 108, 113 (1999).



Service connection - in general

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

For veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as hypertension or organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

A thorough review of the service treatment records fails to 
reveal any complaints or diagnoses consistent with 
Parkinson's disease, a low sperm count, breathing problems, 
liver problems, or a mass in the eye.  The Board acknowledges 
reports of pain and pressure in the chest, but these did not 
entail any respiratory difficulties.

The Veteran's DD Form 214 reveals that he served as a 
veterinary animal specialist.  Before his death, he asserted 
that he was exposed to toxic substances while performing his 
duties at the Forest Glen Annex of the Walter Reed Army 
Medical Center.  These included, apparently, feeding, 
breeding, and caring for animals in cages in a windowless 
environment.  He asserted specifically that he regularly 
cleaned floors, walls, and cages with hexachlorophene and 
other disinfectants and that he injected disease preparations 
into animals.  The record contains information regarding the 
toxicity of hexachlorophene.  

The earliest post-service medical evidence contained in the 
record is dated in December 1999.  A past medical history of 
hyperlipidemia, hypertension, and chronic ankle pain was 
noted.  A physical examination indicated, in pertinent part, 
that the Veteran's respiration rate was 16 and unlabored that 
the eyes were normal.  The physical examination reflected 
poor posture, muscular rigidity, and other signs reflective 
of Parkinson's disease.  J.D. Boggs, M.D. rendered a 
diagnosis of tremor-predominant parkinsonism.  

In September 2002, the Veteran presented for an initial visit 
with VA primary care.  Past medical history, that was 
presumably provided by the Veteran, included Parkinson's 
disease, hypertension, and a possible myocardial infarction.  
Of interest, the Veteran indicated that he had refused all 
medical care believing that he would be otherwise "healed."  
Significantly, the VA examiner noted no abnormalities of the 
eyes other than stating that the Veteran wore glasses.  The 
throat was normal, and there were no respiratory system 
disorders to include shortness of breath, cough, wheezing, 
dyspnea, orthopnea, and the like.  Breathing was not labored.  
The gastrointestinal system was found to be normal other than 
constipation.  There were, moreover, no risk factors for 
hepatitis C.  The genitourinary system was normal with the 
exception of an enlarged prostate gland.  The examiner 
rendered no diagnoses relevant to the Veteran's claims 
herein, except as to Parkinson's disease.  Specifically, 
breathing problems, liver problems, eye masses were not 
found, and, as noted, the genitourinary system was normal 
other than the enlarged prostate gland.  The Board observes 
that the examination report indicated that the Veteran had 
three children.

April 2003 diagnoses rendered by a VA primary care physician 
were chronic right toe ulceration, Parkinson's disease, and 
hypertension.  Other VA medical records concern the skin.

Turning first to the Parkinson's disease, there is no 
competent or credible evidence of the disorder in service or 
until decades thereafter, and no medical evidence suggesting 
a link between the disorder and service.  The only favorable 
evidence consisted of the Veteran's statements that his 
Parkinson's disease was related to exposure to toxic 
chemicals in service.  Even assuming that the Veteran was 
exposed to such chemicals, however, the determination of the 
etiology of a complex disorder such as Parkinson's disease is 
clearly outside the realm of lay expertise.   
Consequently, the Board finds that the Veteran was not 
competent to offer such a medical opinion in this case.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
Board consequently finds that the preponderance of the 
evidence is against the claim, and service connection on an 
accrued benefits basis is not warranted for Parkinson's 
disease.

Turning to the remaining issues, as previously noted, a 
necessary, if not sufficient, condition for the granting of 
service connection is the presence of a current disability.  
Neither the service treatment records nor the post-service 
medical records show breathing problems, a low sperm count, 
liver problems, or a mass in the eye.  The Board notes that 
the fact that the Veteran produced three children without any 
indication of reproductive assistance reflects that even if 
the Veteran's sperm count were low, it was not a disabling 
condition.  In any event, as the record stands, a low sperm 
count is not shown.  

To the extent the Veteran himself believed he had the above 
disorders, although he is competent to observe breathing 
problems and mass in the eye, in the Board's opinion a 
condition such as an underlying disorder accounting for such 
breathing problems or mass is not of the type susceptible to 
lay diagnosis.  See generally, Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) (whether lay evidence is 
competent and sufficient in a particular case is a fact issue 
to be addressed by the Board).  The same is true of a low 
sperm count and liver problems, both of which are not capable 
of lay observation in any event.  Given that the Veteran was 
not competent to diagnose a disability associated with his 
claimed breathing problems, low sperm count, liver disability 
or eye mass, his opinion concerning medical diagnosis does 
not constitute competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Due to a lack of showing of the disabilities claimed, service 
connection for the foregoing alleged disabilities for accrued 
benefits purposes is denied.  38 C.F.R. § 3.303; Gilpin, 
supra; Degmetich, supra.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Service Connection Cause of Death 

Criteria

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert, the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany, 9 Vet. App. at 519.

Discussion

During his lifetime, the Veteran was not in receipt of 
service connection for any disability.  He died in October 
2006.  The immediate cause of death was listed as a probable 
myocardial infarction due to hypertension.  A significant 
condition contributing to death but not resulting in the 
underlying cause was a thoracic aortic aneurysm.

The Veteran's service treatment records are entirely silent 
as to hypertension or any type of heart disease.  When he 
entered service his blood pressure was recorded as 164/88.  
His discharge examination did not report his blood pressure 
reading. In June 2008, the appellant indicated that she had 
discovered a letter purportedly written by the Veteran in 
1965.  She provided a copy of the letter, which was 
illegible, and her typewritten interpretation of the letter.  
According to the appellant, the Veteran in the letter 
indicated that at the time of his induction, he was taken out 
of line after his blood pressure was taken twice.  She later 
submitted another copy of the letter which was more legible.

The letter submitted by the appellant gives no context as to 
why it was written.  In any event, contrary to the 
appellant's interpretation, the Veteran did not purport to 
report that he was diagnosed as having hypertension in 
service.  Rather, he only expressed suspicion as to why his 
blood pressure was checked multiple times at induction.  
Moreover, his diastolic blood pressure at entrance was only 
88, and the inducting examiner did not diagnose hypertension.  
As already noted, none of the other service treatment records 
mention hypertension.  Nor is there any evidence of 
hypertension until decades after service.  In short, the 
Board finds the Veteran's recently discovered letter does not 
establish that he had hypertension in service, and nor does 
any other evidence.

The record contains no evidence of a nexus between any of the 
conditions causing or contributing to death and service.  
Moreover, neither hypertension nor cardiovascular problems 
manifested in the first post-service year.  Since, the 
conditions leading to the Veteran's death are not shown to be 
related to service, either directly or presumptively, service 
connection for the cause of the Veteran's death must be 
denied.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.

The appellant appears to contend that exposure to chemicals 
in service contributed to the Veteran's death.  Whether 
exposures to chemicals in some manner resulted in death 
decades after exposure is clearly a matter not within the 
realm of lay expertise.  See Davidson, supra.  The record, 
moreover, contains no evidence regarding chemical exposure 
leading to myocardial infarctions, hypertension, or thoracic 
aortic aneurysms in general or with specificity regarding the 
Veteran.

In short, because the facts of this case do not point to any 
causal connection at all between the Veteran's death due to a 
probable myocardial infarction due to hypertension and 
tangentially due to a thoracic aortic aneurysm and service or 
a service-connected disability, service connection for the 
cause of the Veteran's death is denied.  38 C.F.R. § 3.312.

In this case, the evidence is not in relative equipoise, in 
which case the appellant would prevail.  Gilbert, supra.  
Rather, there is absolutely no competent evidence of a 
connection between any of the enumerated direct and 
contributory causes of death and service.  There being no 
evidence in support of the appellant's claim of service 
connection for the cause of the Veteran's death, the claim is 
denied.  Alemany, supra.


DIC under Section 1318

Criteria

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 
U.S.C.A. § 1318 authorizes the payment of DIC to a surviving 
spouse in cases where a veteran's death was not service- 
connected, provided that the veteran was in receipt of or 
"entitled to receive" compensation at the rate of a 100 
percent (total) rating due to service-connected disability 
for a period of at least 5 years from the date of his 
discharge or release from active duty, for 10 or more years 
immediately preceding his death or for a continuous period of 
not less than one year immediately preceding death, if the 
Veteran was a former prisoner of war who died after September 
30, 1999.  38 C.F.R. § 3.22.

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had a service 
connected disability rated totally disabling by VA but was 
not receiving compensation because; (1) VA was paying the 
compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C.A. § 
5314 to offset an indebtedness of the veteran; (3) the 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error (CUE) in a VA rating decision concerning 
the issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts were unknown, but the veteran otherwise 
was entitled to continued payment based on a total service- 
connected disability rating; (7) VA was withholding payments 
under 38 U.S.C.A. § 5308 but determines that benefits were 
payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22.

The only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; (2) to show that such requirements would have 
been met, but for clear and unmistakable error in a previous 
decision; or (3) to show that service department records in 
existence at the time of a prior VA decision that were not 
previously considered by VA provide a basis for reopening a 
claim finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.

Discussion

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits have not been met.  First, the Veteran plainly did 
not meet the durational requirement for a total disability 
rating in existence during his lifetime under 38 U.S.C.A. § 
1318.  The Veteran died in October 2006.  At the time of his 
death, service connection was not in effect for any 
disability.  Thus, the Veteran was not rated as totally 
disabled for a period of at least 5 years from the date of 
his discharge or release from active duty or for at least 10 
years preceding his death.  The Board acknowledges that the 
Veteran was granted a nonservice-connected pension by 
September 2000 rating decision.  At that time, his combined 
nonservice-connected disability rating amounted to 50 
percent.  The Board observes as well that by November 2002 
rating decision, entitlement to special monthly pension based 
on the need for aid and attendance was granted.  The 
Veteran's combined evaluation for pension purposes was 100 
percent (hypertension 10 percent, chronic right ankle pain 10 
percent, chronic left ankle pain 10 percent, and Parkinson's 
disease 100 percent).  The Veteran was not, however, in 
receipt of service connection for the foregoing or other 
disabilities during his lifetime.  

Second, the evidence does not show, and the appellant does 
not assert, that the Veteran was a prisoner of war.  38 
C.F.R. § 3.22.

Third, the following question for consideration is whether 
either of the aforementioned duration requirements for a 
total rating so as to satisfy 38 U.S.C.A. § 1318 would have 
been met, but for CUE in a decision on a claim filed during 
the Veteran's lifetime.  In this case, neither the Veteran, 
during his lifetime, nor the appellant has successfully or 
specifically pled clear and unmistakable error in any of the 
rating actions that would have entitled the Veteran to a 
total rating at any time.  See Andre v. Principi, 301 F.3d 
1354 (Fed. Cir. 2002) (noting that any claim of CUE must be 
pled with specificity).  Accordingly, the appellant has not 
established a valid claim of CUE at this time.

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the Veteran's lifetime and for awarding a total service- 
connected disability rating retroactively.  In this regard, 
the Board has identified no such records.

Accordingly, the appellant is not entitled to DIC benefits 
under 38 U.S.C.A. § 1318.  In a case where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice is not necessary with respect to the accrued 
benefits claims adjudicated herein.  The facts are not in 
dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001), the 
Court held that the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  The Board finds that 
such is the case as to the accrued benefits issues here on 
appeal.  Application of pertinent provisions of the law and 
regulations will determine the outcome.  In particular, the 
outcomes of the accrued-benefits claims depend exclusively on 
documents which are already contained in the veteran's VA 
claims folder.

Similarly, with respect to the appellant's DIC claim under 38 
U.S.C.A. § 1318, VCAA notice is not found to be required.  
Indeed, the claim cannot be substantiated as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the 
lack of entitlement under the law); VAOPGCPREC 5-2004 (VA is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

The rest of this discussion will center on the claim of 
entitlement to service connection for the cause of the 
Veteran's death.  The Board, however, observes that in 
January and February 2007, the Veteran was provided notice 
pertinent to claims of accrued benefits.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  No such notice was provided.  
Such error was harmless given that service connection for the 
cause of the Veteran's death is being denied, and hence no 
ratings or effectives date will be assigned.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  Here, the notice provided 
did not state with specificity the information necessary to 
substantiate a DIC claim based on a condition not yet service 
connected.  This omission is harmless, however, because the 
appellant appears to have actual knowledge as to establishing 
entitlement to service connection for the cause of the 
Veteran's death as evidenced by her June 2007 notice of 
disagreement reflecting a familiarity with the pertinent 
regulations, etc.

The VCAA duty to notify was satisfied by way of letters sent 
to the appellant in January and February 2007 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  
 VA has a duty to assist in the development of a claim.  This 
duty includes assisting in the procurement of service 
treatment records and pertinent treatment records and 
providing an examination or medical opinion when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to an appellant's claim for benefits, in 
Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the 
Federal Circuit held that VA's duty to obtain a medical 
opinion under 38 U.S.C. § 5103A(d) does not apply to a DIC 
claim, as the applicability of this provision is explicitly 
limited to claims for disability compensation.  Moreover, the 
Board notes that 38 U.S.C. 
§ 5103A(a) does not always require VA to assist the claimant 
in obtaining a medical opinion or examination.  Under § 
5103A(a), VA only needs to make reasonable efforts to assist 
a claimant in obtaining a medical opinion when such opinion 
is "necessary to substantiate the claimant's claim for a 
benefit."  Here, as already discussed, there is no evidence 
that the disabilities that caused or contributed to the 
Veteran's death had their onset in service and there is no 
competent evidence suggesting a link between these 
disabilities and his active service.  Moreover, there is no 
medical evidence of record showing a link between any other 
disability to service or the cause of death.  Consequently a 
medical opinion in this case is not, in the Board's opinion, 
necessary to substantiate the appellant's claim.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and VA treatment records.  The record 
contains private medical records as well as articles and 
other writings concerning chemical exposure and similar 
matters.  Significantly, the appellant has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).
















	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for Parkinson's disease for accrued 
benefits purposes is denied.

Service connection for a low sperm count for accrued benefits 
purposes is denied.

Service connection for breathing problems for accrued 
benefits purposes is denied.

Service connection for liver problems for accrued benefits 
purposes is denied.

Service connection for a mass in the eye for accrued benefits 
purposes is denied.

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.







______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


